DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended; support for claim 1 is found in at least [0021], [0127], and [0130].
Claims 1-9 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi (WO 2014021293 A1, using US 2015/0207122 A1) in view of Shinoda et al (US 2002/0187377A1).
Regarding claim 1, Yoshitomi discloses a nonaqueous electrolyte secondary battery separator including a porous layer (adhesive porous layer, Abstract). 
Yoshitomi discloses the porous layer includes at least one binder resin (adhesive resin, [0074]).

However, modified Yoshimoto is silent to the cation exchange capacity of the organic filler.
Shinoda teaches polymer electrolytes having ion-conducting property have been used as separators in electrochemical devices such as secondary cells have an ion exchange capacity greater than 0.5 meq/q ([0004], [0087]). Shinoda teaches that when the ion exchange capacity is less than 0.5 meq/g, a sufficient ion-conducting property cannot be obtained ([0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Shinoda within the porous layer of modified Yoshitomi and chosen an organic filler, phenol resin specifically, with an ion exchange capacity greater than 0.5 meq/g to provide a porous layer in which ions would be efficiently conducted through the organic filler. 
Regarding claim 2, modified Yoshimoto discloses all of the limitations of claim 1 as set forth above. Modified Yoshimoto discloses a nonaqueous electrolyte secondary battery porous layer including an organic filler.
Yoshimoto further discloses that the content of the organic filler in the porous layer is preferably 1 mass % or more and 90 mass % or less relative to the total solids, however, Yoshimoto discloses that the preferred filler content changes according to the average particle size of the filler to be used ([0043]).
Therefore, the amount of organic filler within the total weight of the nonaqueous electrolyte secondary battery porous layer is a result-effective variable and the specific weight percent of the organic filler is up to one of ordinary skill in the art to decide based on 

Regarding claim 3, modified Yoshimoto discloses all of the limitations of claim 1 as set forth above. Modified Yoshimoto discloses a nonaqueous electrolyte secondary battery porous layer including a binder resin.
Yoshimoto further discloses preferred examples of the binder resin include polyvinylidene fluoride, polyvinylidene fluoride copolymers, Yoshimoto further discloses the adhesive resin is polyvinylidene fluoride resin ([0076]). 

Regarding claim 5, Yoshimoto discloses a laminated separator for a nonaqueous electrolyte battery including a porous substrate and a porous layer (Abstract). Yoshimoto discloses the porous layer is provided on one side or both sides of the porous substrate (Abstract). Yoshimoto discloses the porous substrate is preferably a polyolefin microporous membrane ([0051]). Yoshitomi discloses the porous layer includes at least one binder resin (adhesive resin, [0074]). Yoshitomi discloses the porous layer contains an organic filler ([0088]) and that an example of the organic filler is phenol resin ([0090]). 
However, modified Yoshimoto is silent to the cation exchange capacity of the organic filler.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Shinoda within the porous layer of modified Yoshitomi and chosen an organic filler, phenol resin specifically, with an ion exchange capacity greater than 0.5 meq/g to provide a porous layer in which ions would be efficiently conducted through the organic filler.

Regarding claim 6, Yoshimoto discloses a nonaqueous electrolyte battery configured to include a positive electrode, a negative electrode, and a laminated separator ([0118]). Yoshimoto discloses the separator includes a porous layer (Abstract). 
Yoshitomi discloses the porous layer includes at least one binder resin (adhesive resin, [0074]). Yoshitomi discloses the porous layer contains an organic filler ([0088]) and that an example of the organic filler is phenol resin ([0090]). 
However, modified Yoshimoto is silent to the cation exchange capacity of the organic filler.
Shinoda teaches polymer electrolytes having ion-conducting property have been used as separators in electrochemical devices such as secondary cells have an ion exchange capacity greater than 0.5 meq/q ([0004], [0087]). Shinoda teaches that when the ion exchange capacity is less than 0.5 meq/g, a sufficient ion-conducting property cannot be obtained ([0087]). 

Further, while Yoshimoto does not explicitly state the positive electrode, the nonaqueous electrolyte secondary battery porous layer, and the negative electrode being arranged in this order, one of ordinary skill in the art would necessarily know that the separator, in which the porous layer exists, is placed in-between the positive and negative electrodes of the battery in order for the battery to work. Therefore, Yoshimoto discloses a nonaqueous electrolyte secondary battery member, comprising a positive electrode, a nonaqueous electrolyte secondary battery porous layer according to claim 1, a negative electrode, wherein the positive electrode, the nonaqueous electrolyte secondary battery porous layer, and the negative electrode are arranged in this order.

Regarding claim 7, Yoshimoto discloses a laminated separator for a nonaqueous electrolyte battery that includes a porous layer (Abstract). Yoshimoto further discloses a nonaqueous electrolyte battery configured to include the laminated separator ([0118]).
Yoshitomi discloses the porous layer includes at least one binder resin (adhesive resin, [0074]). Yoshitomi discloses the porous layer contains an organic filler ([0088]) and that an example of the organic filler is phenol resin ([0090]). 
However, modified Yoshimoto is silent to the cation exchange capacity of the organic filler.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Shinoda within the porous layer of modified Yoshitomi and chosen an organic filler, phenol resin specifically, with an ion exchange capacity greater than 0.5 meq/g to provide a porous layer in which ions would be efficiently conducted through the organic filler. 

Regarding claim 8, Yoshimoto discloses a nonaqueous electrolyte battery configured to include a positive electrode, a negative electrode, and a laminated separator ([0118]). Yoshimoto discloses the laminated separator includes a porous substrate and a porous layer (Abstract). Yoshimoto discloses the porous layer is provided on one side or both sides of the porous substrate (Abstract). 
Yoshimoto discloses the porous substrate is preferably a polyolefin microporous membrane ([0051]). Yoshitomi discloses the porous layer includes at least one binder resin (adhesive resin, [0074]). Yoshitomi discloses the porous layer contains an organic filler ([0088]) and that an example of the organic filler is phenol resin ([0090]). 
However, modified Yoshimoto is silent to the cation exchange capacity of the organic filler.
Shinoda teaches polymer electrolytes having ion-conducting property have been used as separators in electrochemical devices such as secondary cells have an ion exchange capacity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Shinoda within the porous layer of modified Yoshitomi and chosen an organic filler, phenol resin specifically, with an ion exchange capacity greater than 0.5 meq/g to provide a porous layer in which ions would be efficiently conducted through the organic filler.
Further, while Yoshimoto does not explicitly state the positive electrode, the nonaqueous electrolyte secondary battery laminated separator, and the negative electrode being arranged in this order, one of ordinary skill in the art would necessarily know that the separator is placed in-between the positive and negative electrodes of the battery in order for the battery to work. Therefore, Yoshimoto discloses a nonaqueous electrolyte secondary battery member, comprising a positive electrode, a nonaqueous electrolyte secondary battery porous layer according to claim 1, a negative electrode, wherein the positive electrode, the nonaqueous electrolyte secondary battery porous layer, and the negative electrode are arranged in this order.

Regarding claim 9, Yoshimoto discloses a nonaqueous electrolyte battery configured to include a laminated separator ([0118]). Yoshimoto discloses the laminated separator includes a porous substrate and a porous layer (Abstract). Yoshimoto discloses the porous layer is provided on one side or both sides of the porous substrate (Abstract). 
Yoshimoto discloses the porous substrate is preferably a polyolefin microporous membrane ([0051]). Yoshitomi discloses the porous layer includes at least one binder resin 
However, modified Yoshimoto is silent to the cation exchange capacity of the organic filler.
Shinoda teaches polymer electrolytes having ion-conducting property have been used as separators in electrochemical devices such as secondary cells have an ion exchange capacity greater than 0.5 meq/q ([0004], [0087]). Shinoda teaches that when the ion exchange capacity is less than 0.5 meq/g, a sufficient ion-conducting property cannot be obtained ([0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Shinoda within the porous layer of modified Yoshitomi and chosen an organic filler, phenol resin specifically, with an ion exchange capacity greater than 0.5 meq/g to provide a porous layer in which ions would be efficiently conducted through the organic filler.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi (WO 2014021293 A1, using US 2015/0207122 A1) in view Shinoda et al (US 2002/0187377A1) as applied to claim 3, and further in view of Kurakane et al (US 2017/0040584 A1).
Regarding claim 4, modified Yoshimoto discloses all of the limitations of claim 3 as set forth above. Modified Yoshimoto discloses a nonaqueous electrolyte secondary battery porous layer including a binder resin of polyvinylidene fluoride resin. 
However, modified Yoshimoto does not disclose wherein the binder resin in a polyamide-based resin, and further that it is aramid resin.

Kurakane teaches a laminated porous film including a porous layer containing a polyolefin and a porous layer containing a heat-resistant material (Abstract). Kurakane teaches this laminated porous film is excellent in shape stability and can prevent abnormal heat generation resulting from a short circuit ([0006]).
Kurakane further teaches a case where the heat-resistant resin is aromatic polyamide (aramid, [0074]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kurakane within the porous layer of modified Yoshimoto and substituted the polyvinylidene fluoride resin of modified Yoshimoto with the aramid resin of Kurakane with the expectation that this modification would improve safety by protecting against internal short circuits. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).




Response to Arguments

The arguments set forth by the applicant have been noted in light of the newly amended claim.
The Kurakane reference has been used to teach the “at least one binder resin” and not used in reference to teach the “organic filler” therefore the reference is utilized in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727